This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A13-1140

                                 State of Minnesota,
                                    Respondent,

                                         vs.

                                Anthony Cortez Gray,
                                     Appellant.

                              Filed September 15, 2014
                                      Affirmed
                                  Schellhas, Judge

                           Hennepin County District Court
                             File No. 27-CR-12-25098

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Elizabeth R. Johnston, Assistant
County Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Richard Schmitz, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Worke, Presiding Judge; Schellhas, Judge; and

Rodenberg, Judge.
                         UNPUBLISHED OPINION

SCHELLHAS, Judge

       Appellant requests resentencing or a new trial, arguing that the district court erred

by dismissing a prospective juror for cause on the basis of race and ordering lifetime

registration as a predatory offender. We affirm.

                                         FACTS

       Appellant Anthony Gray is obligated to register as a predatory offender due to his

2004 guilty plea to a charge of attempted fifth-degree criminal sexual conduct under

Minn. Stat. §§ 609.17, .3451 (2002), amended from an original charge of attempted

fourth-degree criminal sexual conduct under Minn. Stat. §§ 609.17, .345, subd. 1(c)

(2002). In August 2012, respondent State of Minnesota charged Gray with failure to

register as a predatory offender under Minn. Stat. § 243.166, subd. 5(a) (2010), and Gray

proceeded to trial before a jury.

       During voir dire, prospective juror B.P. indicated that he had concerns with police

but could be impartial. When the prosecutor asked whether any of the prospective jurors

had prior contact with police in some capacity other than a traffic stop, B.P. did not

disclose prior police contacts that culminated in his admissions to possession of drug

paraphernalia and giving false information to police. For reasons contained in a sealed

portion of the record, the prosecutor moved to dismiss B.P. for cause.1 Gray opposed the

motion, and the district court denied the motion. When the prosecutor later renewed his


1
 The sealed portion of the transcript contains the reasons for both the prosecutor’s
motions and the court’s rulings.

                                             2
motion to strike B.P. for cause, the district court questioned B.P. about his past police

contacts. In response to the court’s questioning, B.P. disclosed his previous contact with

police that involved a drug charge and also disclosed witnessing his father’s contact with

police. B.P. could not remember any other contacts with police. Upon further questioning

by the prosecutor, B.P. acknowledged a 2008 adjudication for possession of drug

paraphernalia and disclosed that he had been adjudicated delinquent in June 2009 for

giving false information to police. He stated that he did not disclose his 2009 adjudication

for giving false information to police because he “didn’t remember.” The district court

then dismissed B.P. for cause.

       The jury convicted Gray of failure to register as a predatory offender.

       This appeal follows.

                                     DECISION

Dismissal of B.P. for Cause

       On the basis of B.P.’s race, Gray asks this court to apply Batson to B.P.’s for-

cause dismissal. In State v. Bowers, 482 N.W.2d 774, 776 (Minn. 1992), the supreme

court noted that neither the Supreme Court nor any state court has applied Batson to for-

cause dismissals and that “peremptory challenges are quite different from challenges for

cause.” The supreme court said that “it would be a rare case indeed in which a Batson

inquiry would be necessary for a challenge for cause.” Id. The court further said that “a

case may arise in which the facts undoubtedly suggest that the prosecutor has challenged

for cause a juror for racially discriminatory reasons, and the trial court has erred in

granting the motion.” Id. But the court also stated that “if a prosecutor has demonstrated


                                             3
that a challenge for cause is necessary, then a fortiori the prosecutor has met the standard

required for Batson,” id., and concluded that the defendant had not presented a rare case

that caused a Batson inquiry to be necessary for a challenge for cause, id. at 778. See

generally State v. Riddley, 776 N.W.2d 419, 431 (Minn. 2009) (citing Bowers and

rejecting the necessity of a Batson challenge to a for-cause dismissal).

       We first analyze whether the district court erred by granting the state’s for-cause

dismissal of B.P. Under Minn. R. Crim. P. 26.02, subd. 5(1), a juror may be challenged

for cause if “[t]he juror’s state of mind . . . satisfies the court that the juror cannot try the

case impartially and without prejudice to the substantial rights of the challenging party.”

“[T]he challenging party has the burden of proving that the juror expressed a ‘state of

mind’ demonstrating ‘actual bias’ towards the case or either party.” State v. Munt, 831
N.W.2d 569, 577 (Minn. 2013). “When a juror expresses such a state of mind, the district

court must either excuse the juror for cause” or rehabilitate the juror. State v. Prtine, 784
N.W.2d 303, 310 (Minn. 2010) (quotation omitted). “A prospective juror may be

rehabilitated” if, after “instructions and additional questions” from the district court, “the

juror states unequivocally that he or she will follow the district court’s instructions and

will set aside any preconceived notions and fairly evaluate the evidence.” Id. Appellate

courts “give deference to the district court’s ruling on challenges for cause” because “the

question of whether a juror is impartial is a credibility determination.” Id. Appellate

courts review for-cause dismissals for abuse of discretion. Munt, 831 N.W.2d at 577.

       Gray argues that the district court erred by treating B.P.’s “perceived

dishonesty . . . [as] an independent ground for a cause challenge.” Although Gray is


                                               4
correct that perceived dishonesty is not a ground listed in Minn. R. Crim. P. 26.02, subd.

5(1), the district court dismissed B.P. because of its concerns about B.P.’s ability to be

impartial, not because of B.P.’s perceived dishonesty. A juror’s inability to “try the case

impartially and without prejudice to the substantial rights of the challenging party” is a

ground for a for-cause challenge. Minn. R. Crim. P. 26.02, subd. 5(1).

       Gray argues that “[t]he actual bias ground has been narrowly interpreted by the

Minnesota Supreme Court” in Munt. But Munt notes that the supreme court’s “review of

the district court’s determination of juror impartiality is especially deferential.” Munt,
831 N.W.2d at 576. In Munt, the supreme court affirmed the district court’s

determination that a juror did not express actual bias that would interfere with her

impartiality, stating that it “defer[red] to the district court’s decision” “[b]ecause the

record supports that determination.” Id. at 579–80. Rather than establishing a narrow

interpretation of actual bias, Munt confirms an appellate court’s deference to a district

court’s for-cause dismissal.

       Here, the record supports the district court’s concerns about B.P.’s ability to be

impartial. When the prosecutor asked whether any juror had contact with the police in

some capacity other than a traffic stop, B.P. did not disclose prior police contacts that

culminated in his admissions to possession of drug paraphernalia and giving false

information to police. B.P. disclosed that he had police contact through traffic stops and

that he disagreed “[a]t least three times” with the reasons for those stops, but he stated

that none of the police stops resulted in a warning, a traffic citation, or an arrest. In

response to the court’s questioning, B.P. disclosed his previous contact with police that


                                            5
involved a drug charge and also disclosed witnessing his father’s contact with police.

B.P. could not remember any other contacts with police. Upon further questioning by the

prosecutor, B.P. acknowledged his 2008 adjudication for possession of drug

paraphernalia and disclosed that he had been adjudicated delinquent in June 2009 for

giving false information to police. He stated that he did not disclose his 2009 adjudication

for giving false information to police because he “didn’t remember.”

       In deference to the district court’s assessment of B.P.’s impartiality, we conclude

that the district court did not err by dismissing B.P. for cause. We further conclude that

this is not a rare case necessitating a Batson inquiry into the state’s for-cause challenge.

Lifetime registration as predatory offender

       Minnesota Statutes section 243.166, subdivision 2 (2010), requires the district

court to “tell the person of the duty to register under this section and that, if the person

fails to comply with the registration requirements, information about the offender may be

made available to the public through electronic, computerized, or other accessible

means.” If the district court fails to give the required notice at sentencing, “the assigned

corrections agent shall notify the person of the requirements of this section.” Minn. Stat.

§ 243.166, subd. 2.

       At Gray’s sentencing hearing, the district court noted that Gray has a lifetime

registration requirement. Gray argues, and the state concedes, that the district court’s

statement to Gray at his sentencing hearing—that he is subject to a lifetime registration

requirement—was erroneous. But the erroneous statement does not require reversal,

remand, or any action by the district court. First, in the court’s written sentencing order,


                                              6
the court checked the box for predatory offender, which is followed by “You shall

register as a predatory offender in accordance with Minn. Stat. § 243.166.” The language

in that order is correct. Second, the duration of registration is imposed by the department

of corrections and cannot be modified by the district court or this court. See Minn. Stat.

§ 243.166, subd. 2 (“The court may not modify the person’s duty to register in the

pronounced sentence or disposition order.”).

       Affirmed.




                                            7